Judgment, Supreme *393Court, Bronx County (Michael Gross, J.), rendered April 30, 1998, convicting defendant, after a jury trial, of two counts each of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 6V2 to 13 years, unanimously affirmed.
On the existing record, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Counsel’s performance was effective, given the difficulty of mounting any kind of a defense in this joint trial of two sales, made on separate days, where prerecorded buy money and additional drugs were recovered from defendant’s person on both occasions (see, People v DeFreitas, 213 AD2d 96, 101, lv denied 86 NY2d 872). While defendant asserts that a portion of counsel’s summation expressed doubt as to the credibility of his own client, the remark in question, when viewed in context, had no such effect.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks drew fair inferences from the evidence in response to defense arguments and did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Tom, J.P., Sullivan, Rosenberger, Wallach and Buckley, JJ.